SHANNON, Justice.
Appellant filed the transcript in this cause with the Clerk of this Court on June 16, 1976.
On June 28,1976, appellant filed a motion to accelerate the submission of this cause upon the premise that a speedy submission would assist in obviating immediate and irreparable injuries to appellant. On June 30, 1976, this Court granted appellant’s motion and set the cause for submission and oral argument for October 6, 1976.
Appellant’s brief was due to be filed on July 16, 1976. To date, appellant has not filed his brief.
Texas R.Civ.P. 415 provides that when the appellant has failed to file his brief within the time prescribed, the appellate court may dismiss the appeal for want of prosecution, unless good cause is shown for such failure and appellee has not suffered material injury thereby.
The time for filing appellant’s brief has long passed and appellant has shown no reason for his failure to file such brief. Accordingly, the appeal is dismissed for want of prosecution. Cuellar v. H. E. Butt Grocery Company, 397 S.W.2d 873 (Tex.Civ.App.1965, no writ), Tello v. Hankins, 468 S.W.2d 115 (Tex.Civ.App.1971, no writ), Miller v. Southern Investment Corp., 541 S.W.2d 526 (Tex.Civ.App., Austin, 1976), see Haynes v. J. M. Radford Grocery Company, 118 Tex. 277, 14 S.W.2d 811 (1929), in which the court construed former Rule 38.
Dismissed for want of prosecution.
O’QUINN, J., not participating.